ALLOWABILITY NOTICE

Reasons for Allowance
The terminal disclaimer filed on 09/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,891,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of receiving an image of a document captured by a camera, preprocessing the image of the document based on a series of image quality and assurance (IQA) tests, prior to extracting a set of identity data from the image of the document, receiving manually entered identity data associated with an individual, and determining a location of the set of identity data within the image of the document based on the manually entered identity data, extracting the set of identity data associated with the individual from the image of the document using results of the IQA tests, validating the extracted set of identity data to assess a quality of the extracted identity data, and verifying the extracted set of identity data to assess an identity risk of the individual to a financial services organization, wherein the identity risk is a risk that the extracted set of identity data of the individual may be unreliable. 
For example, Snow (US PGPub 2008/0040259) teaches populating an application via driver's license optical character recognition (OCR) and teaches the 
Gilson (US PGPub 2006/0182331) teaches IQA document pre-processing to insure image quality. Coggeshall (US Pat. No. 7,793,835) teaches an identity risk that is a risk that the extracted set of identity data of the individual may be unreliable. The claim language goes beyond the similarities of these devices and Applicant's invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661